Citation Nr: 1328286	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-44 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left ankle disability.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1972 to June 1974.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the St. Petersburg, Florida Department of Veterans 
Affairs (VA) Regional Office (RO) in April 2008 (that denied 
service connection for a right knee disability) and in March 
2009 (that denied service connection for right ear hearing 
loss, and declined to reopen a claim of service connection 
for left ear hearing loss).  The Veteran requested a Travel 
Board hearing; he failed to report (without providing  
cause) for such hearing scheduled for May 11, 2011.  
Accordingly, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.702(d).  In June 2013, the Board obtained a 
Veterans Health Administration (VHA) medical advisory 
opinion in the matter of service connection for hearing 
loss.

Although the RO reopened the Veteran's claim for service 
connection for left ear hearing loss in the September 2009 
statement of the case, the question of whether new and 
material evidence has been received to reopen such claim 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; what the 
RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  The Board has characterized the 
claim accordingly.

The claim of service connection for right knee disability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 1974 rating decision denied 
service connection for left ear hearing loss, based 
essentially on a finding that such disability was not shown.
2.  Evidence received since the November 1974 rating 
decision includes evidence not of record at the time of that 
decision, shows a diagnosis of left ear hearing loss; 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for left ear hearing loss; 
and raises a reasonably possibility of substantiating the 
claim.

3.  It is reasonably shown that the Veteran's bilateral 
hearing loss disability is related to his exposure to noise 
trauma in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for left ear hearing loss may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2012). 

2.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1157 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA applies to the instant claim.  Inasmuch as this 
decision grants that portion of the appellant's claim that 
is being addressed, there is no reason to belabor the impact 
of the VCAA on this matter, since any notice error or duty 
to assist omission is harmless.  



New and Material Evidence - Left Ear Hearing Loss

A November 1974 rating decision denied the Veteran service 
connection for left ear hearing loss based on a finding that 
such disability was not found on October 1974 VA 
examination, and was not shown.  He was notified of the 
rating decision and of his appellate rights.  He did not 
file a notice of disagreement with that decision (or submit 
new and material evidence in the year following), and it is 
final based on the evidence then of record.  

Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.  However, 
a claim on which there is a final decision may be reopened 
if new and material evidence is received.  38 U.S.C.A. § 
5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Fortuck v. Principi, 
17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. 
App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, then it is not necessary to continue 
the analysis to determine whether it is material.  Id. at 
327.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic diseases (including organic diseases of the 
nervous system - to include sensorineural hearing loss 
(SNHL)) may be service connected on a presumptive basis if 
manifested to a compensable degree in a specified period of 
time postservice (one year for organic diseases of the 
nervous system).  38 U.S.C.A.      §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To substantiate a claim of service connection, there must be 
evidence of a current claimed disability; evidence of 
incurrence or aggravation of a disease or injury in service; 
and evidence of a nexus between the current disability and 
the disease or injury in service.  See Shedden v. Principi, 
381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all 
of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record in November 1974 included:

*	The Veteran's DD-214 which shows he was an aircraft and 
engine mechanic in service.
*	The Veteran's service treatment records (STRs), which 
include May 1974 service Medical Board audiometry 
showing elevated puretone thresholds in all frequencies 
for the left ear, and a May 1974 physical evaluation 
board findings of impairment of auditory acuity; 
discharge was recommended.
*	An October 1974 report of VA examination which found 
that the Veteran's hearing was within normal limits.

Evidence received subsequent to the November 1974 rating 
decision includes:

*	August and October 2008 statements from the Veteran 
describing a head injury that occurred while he was 
working as a jet engine mechanic in service, causing 
hearing problems, and reporting that both his ear drums 
burst while descending on a flight in service.
*	Postservice VA treatment records including a March 2008 
audiology record noting hearing loss, and a July 2008 
audiology note, when the Veteran was fitted for hearing 
aids.
*	A March 2009 VA audiological evaluation which found 
left ear SNHL.
*	A July 2013 VHA expert opinion concluding that the 
Veteran's hearing loss is at least as likely as not 
caused by or a result of noise trauma in service.

The evidence received since the November 1974 rating 
decision is new and material because it was not before 
agency decision-makers at that time, and directly addresses 
the unestablished fact necessary to substantiate the 
Veteran's claim of service connection for bilateral hearing 
loss.  Specifically, the claim was previously denied based 
on a finding that the Veteran did not have a left ear 
hearing loss disability.  Evidence received since the 
November 1974 rating decision includes a VA diagnosis of 
left ear SNHL, and an opinion that relates the disability to 
service.  Therefore, the additional evidence addresses the 
unestablished facts necessary to substantiate the Veteran's 
claim, and raises a reasonable possibility of substantiating 
the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 
110, 117-18 (2010) (Section 3.156(a) "must be read as 
creating a low threshold" which "suggests a standard that 
would require reopening if newly submitted evidence, 
combined with VA assistance and considering the other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.").  Accordingly, the claim of 
service connection for left ear hearing loss may be 
reopened.  .De novo review of the claim is discussed below.

Service Connection - Bilateral Hearing Loss

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  See March 2009 VA examination report.  
Based on his service as an aircraft and jet engine mechanic, 
it is also reasonably shown that he likely was exposed to 
hazardous level noises in service.  What he still must show 
to establish service connection for his bilateral hearing 
loss is that it is related to his service/noise trauma 
therein.

The competent (medical) evidence in the record that directly 
addresses the matter of a nexus between the Veteran's 
hearing loss and his service consists of the March 2009 VA 
examiner's opinion and that by the VHA expert in July 2013.  
The Board had found the March 2009 opinion inadequate 
because it was not accompanied by a sufficient explanation 
of rationale (i.e., it did not account for/explain that 
service separation audiometry was abnormal, and that the 
Veteran was "boarded out" from service for disabilities 
including impaired hearing).  In contrast, the VHA expert, a 
licensed audiologist with 16 years of experience, related 
the Veteran's hearing loss disability to noise exposure in 
service.  The opinion is accompanied by explanation of 
rationale with citation to factual data, and the Board finds 
it persuasive.

In summary, pertinent and probative evidence shows that the 
Veteran has a bilateral hearing loss disability; that he was 
exposed to noise trauma in service; and that competent 
evidence (a VA expert's opinion) relates the hearing loss to 
his service.  All of the requirements for establishing 
service connection are met.  Service connection for 
bilateral hearing loss disability is warranted.


ORDER

The appeal to reopen a claim of service connection for left 
ear hearing loss is granted.

Service connection for bilateral hearing loss is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 and 
the regulations implementing it apply in the instant case.  
While the notice provisions of the VCAA appear to be 
satisfied, further development of the record is required to 
comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to these claims.  See 
38 C.F.R. § 3.159.

The Veteran seeks service connection for a right knee 
disability, as secondary to his service-connected left ankle 
disability (residuals left ankle ligament tear and 
fracture).  He asserts that "because of the injury to my 
left ankle, I had to rely more on my right side and in 2007 
I went to an orthopedic surgeon and found out I needed a 
knee brace because my ligaments and tendons were damaged."  
He further contends that "common sense dictates that the 
damage to my right knee was a result of my left ankle 
instability..."  See November 2009 statement.

On July 2008 VA examination, the examiner opined that the 
Veteran's current right knee strain is less likely than not 
caused by, a result of, or aggravated by his residuals of 
left ankle ligament tear and fracture with limitation of 
motion.  The examiner stated that "the right knee condition 
has been present since the early 2000's and is not likely to 
be related to his left ankle condition."

Because the December 2008 examiner did not adequately 
explain the rationale for his opinion that the left ankle 
disability did not cause or aggravate the right knee strain, 
the examination report (nexus opinion) is inadequate for 
rating purposes; and a remand to secure another medical 
advisory opinion in the matter is necessary.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).    

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of complete updated (i.e., any not 
already associated with the record) 
clinical records of treatment the Veteran 
has received for his right knee.

2.  The RO should thereafter arrange for 
an orthopedic examination of the Veteran 
to determine the nature and likely 
etiology of his right knee disability.  
The examiner must review the entire record 
in conjunction with the examination, and 
any studies indicated should be completed.  
Based on review of the record and 
examination of the Veteran (to include any 
diagnostic studies indicated), the 
examiner should provide an opinion that 
responds to the following:

(a) What is the likely etiology for the 
Veteran's right knee disability?  
Specifically, is it at least as likely 
as not (a 50 percent or greater 
probability) that any right knee 
disability was either caused or 
aggravated by (increased in severity 
due to) his service-connected left 
ankle disability?  

(b) If the right knee disability is 
found to not be related to the left 
ankle disability, please identify the 
etiology considered more likely.  

(c) If the opinion is to the effect 
that the left ankle disability did not 
cause, but aggravated, the right knee 
disability, the examiner should 
identify, to the extent possible, the 
degree of disability 
(pathology/impairment) that is due to 
such aggravation.  

The examiner must explain the rationale 
for all opinions, citing to supporting 
factual data/medical literature, as deemed 
indicated.  

3.  The RO should then review the record 
and readjudicate the claim of service 
connection for a right knee disability.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond. 
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


